DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments filed on 5/11/2022, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections, cited in the office action of 2/15/2022, are moot.
In view of the amendments filed on 5/11/2022, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, cited in the office action of 2/15/2022, are moot.
Applicant’s arguments with respect to claim(s) 7-14, 21-25, and 27-30 have been considered, but are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8, 10, 11, 14, 21-25, and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Essinger et al. (US Pub. No. 2011/0022157; hereinafter Essinger).
Essinger discloses the following regarding claim 7: a transcatheter valve prosthesis comprising: a stent (Figs. 6-7) having a compressed configuration for delivery (paras. 0015-0020, 0091, 0095) within a vasculature and an expanded configuration (paras. 0015-0020, 0091, 0095) for deployment within a native heart valve, the stent including a plurality of crowns (please see annotated Figure A, below) and a plurality of struts (Figure A) with each crown being a curved segment extending between a pair of opposing struts (Figure A), the curved segment being curved between a first end and a second end thereof (Figure A), wherein the first end of the curved segment extends from a first strut of the pair of opposing struts (Figure A; Figs. 6-7) and the second end of the curved segment extends from a second strut of the pair of opposing struts (Figure A; Figs. 6-7), wherein the plurality of crowns and the plurality of struts define a plurality of openings (Figure A) of the stent and the stent has endmost crowns (at the lower end) and endmost openings (at the lower end) formed at an inflow end thereof (Figs. 6-7), wherein all of the endmost crowns are disposed at a substantially similar longitudinal position when the stent is in the expanded configuration (Figs. 6-7) and all of the endmost crowns are disposed about a circumference of the inflow end of the stent (Figs. 6-7), an interior skirt (para. 0014) coupled to and covering an inner circumferential surface of the stent (para. 0014); a prosthetic valve component (para. 0014) disposed within and secured to the interior skirt (para. 0014); and an exterior skirt (para. 0014) coupled to and covering an outer circumferential surface of the stent (para. 0014), the exterior skirt longitudinally extending over at least the endmost openings of the stent (Fig. 1B; para. 0024), wherein when the stent is in at least the compressed configuration at least one endmost crown is configured to be is positioned radially inwards with respect to the remaining endmost crowns formed at the inflow end of the stent (Figs. 6-7; paras. 0013-0015, 0060), thereby forming a circumferentially-extending gap (spaces between the crowns) between the endmost crowns adjacent to the at least one endmost crown positioned radially inwards in order to accommodate the exterior skirt (Figs. 6-7).

    PNG
    media_image1.png
    509
    695
    media_image1.png
    Greyscale

Figure A.

Essinger discloses the following regarding claim 8: the transcatheter valve prosthesis of claim 7, wherein when the stent is in the expanded configuration the at least one endmost crown is configured to be positioned radially inwards with respect to the remaining endmost crowns formed at the inflow end of the stent (Figs. 6-7; paras. 0060, 0091, 0095).
Essinger discloses the following regarding claim 10: the transcatheter valve prosthesis of claim 7, wherein every third endmost crown is configured to be positioned radially inwards with respect to the remaining endmost crowns formed at the inflow end of the stent (Fig. 7).
Essinger discloses the following regarding claim 11: the transcatheter valve prosthesis of claim 7, wherein at least the struts that form the endmost opening adjacent to the at least one endmost crown are configured to bend radially inwards in order to position the at least one endmost crown radially inwards with respect to the remaining endmost crowns formed at the inflow end of the stent (Figs. 6-7; para. 0060, where the material comprising the stent and its struts is further fully capable of bending radially inwards).
Essinger discloses the following regarding claim 14: the transcatheter valve prosthesis of claim 7, wherein the interior skirt and the exterior skirt are formed from the same material (para. 0014).
Essinger discloses the following regarding claim 21: a transcatheter valve prosthesis comprising: a stent (Figs. 6-7) having a compressed configuration (paras. 0015-0020, 0091, 0095) for delivery within a vasculature and an expanded configuration (paras. . 0015-0020, 0091, 0095) for deployment within a native heart valve, the stent including a plurality of crowns (Figure A) and a plurality of struts (Figure A) with each crown being a curved segment (Figure A) extending between a pair of opposing struts (Figure A), the curved segment being curved between a first end and a second end thereof (Figure A), wherein the first end of the curved segment extends from a first strut of the pair of opposing struts (Figure A; Figs. 6-7) and the second end of the curved segment extends from a second strut of the pair of opposing struts (Figure A; Figs. 6-7), wherein the plurality of crowns and the plurality of struts define a plurality of openings (Figure A) of the stent and the stent has endmost crowns (at the lower end) and endmost openings (at the lower end) formed at an inflow end thereof (Figs. 6-7), wherein all of the endmost crowns are disposed at a substantially similar longitudinal position when the stent is in the expanded configuration (Figs. 6-7) and all of the endmost crowns are disposed about a circumference of the inflow end of the stent (Fig. 7); a skirt (paras. 0014, 0024) coupled to and covering an outer circumferential surface of an inflow end of the stent (Fig. 1B; paras. 0014, 0024), the skirt longitudinally extending over at least the endmost openings of the stent (Fig. 1B; paras. 0014, 0024); and a prosthetic valve component (para. 0014) disposed within and secured to the stent (para. 0014), wherein when the stent is in at least the compressed configuration at least one endmost crown is configured to be positioned radially inwards with respect to the remaining endmost crowns formed at the inflow end of the stent (Figs. 6-7; paras. 0013-0015, 0060).  
Essinger discloses the following regarding claim 22: the transcatheter valve prosthesis of claim 21, wherein when the stent is in the expanded configuration the at least one endmost crown is configured to be positioned radially inwards with respect to the remaining endmost crowns formed at the inflow end of the stent (Figs. 6-7; paras. 0091, 0095).  
Essinger discloses the following regarding claim 23: the transcatheter valve prosthesis of claim 21, wherein every third endmost crown is configured to be positioned radially inwards with respect to the remaining endmost crowns formed at the inflow end of the stent (Fig. 7).    
Essinger discloses the following regarding claim 24: the transcatheter valve prosthesis of claim 21, further comprising a second skirt coupled to and covering an inner circumferential surface of the stent (para. 0014).  
Essinger discloses the following regarding claim 25: the transcatheter valve prosthesis of claim 21, wherein the skirt is also coupled to and covers an inner circumferential surface of the stent (para. 0014).  
Essinger discloses the following regarding claim 27: a transcatheter valve prosthesis comprising: a stent (Figs. 6-7) having a compressed configuration (paras. 0015-0020, 0091, 0095) for delivery within a vasculature and an expanded configuration (paras. 0015-0020, 0091, 0095) for deployment within a native heart valve, the stent including a plurality of crowns (Figure A) and a plurality of struts (Figure A) with each crown being a curved segment extending between a pair of opposing struts (Figure A), the curved segment being curved between a first end and a second end thereof (Figure A), wherein the first end of the curved segment extends from a first strut of the pair of opposing struts (Figure A) and the second end of the curved segment extends from a second strut of the pair of opposing struts (Figure A), wherein the plurality of crowns and the plurality of struts define a plurality of openings (Figure A) of the stent and the stent has endmost crowns (at the lower end) and endmost openings (at the lower end) formed at an inflow end thereof (Figs. 6-7), wherein all of the endmost crowns are disposed at a substantially similar longitudinal position when the stent is in the expanded configuration (Figs. 6-7) and all of the endmost crowns are disposed about a circumference of the inflow end of the stent (Fig. 7); and a prosthetic valve component (para. 0014) disposed within and secured to the stent (para. 0014), wherein when the stent is in at least the compressed configuration at least one endmost crown is configured to be positioned radially inwards with respect to the remaining endmost crowns formed at the inflow end of the stent (Figs. 6-7; paras. 0013-0015, 0060).  
Essinger discloses the following regarding claim 28: the transcatheter valve prosthesis of claim 27, wherein when the stent is in the expanded configuration the at least one endmost crown is configured to be positioned radially inwards with respect to the remaining endmost crowns formed at the inflow end of the stent (Figs. 6-7; paras. 0091, 0095).    
Essinger discloses the following regarding claim 29: the transcatheter valve prosthesis of claim 27, wherein every third endmost crown is configured to be positioned radially inwards with respect to the remaining endmost crowns formed at the inflow end of the stent (Fig. 7).   
Essinger discloses the following regarding claim 30: the transcatheter valve prosthesis of claim 27, further comprising a skirt (para. 0014) coupled to and covering at least an outer circumferential surface of an inflow end of the stent (Fig. 1B; paras. 0014, 0024), the skirt longitudinally extending over at least the endmost openings of the stent (Fig. 1B; paras. 0014, 0024), wherein a circumferentially-extending gap (spaces between the crowns) is formed between the endmost crowns adjacent to the at least one endmost crown positioned radially inwards in order to accommodate the skirt when the stent is in the compressed configuration (Figs. 6-7).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essinger.
Essinger discloses the limitations of the claimed device, as described above.  However, it is silent as to the distance between the at least one endmost crown and the remaining endmost crowns.  The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal stent dimensions needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ranges of the distance between the at least one radially inward endmost crown and the remaining endmost crowns, would have been obvious at the time of applicant's invention in view of the teachings of Essinger. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essinger in view of McLean et al. (US Pub. No. 2013/0304200; hereinafter McLean).
Essinger discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite that the interior skirt longitudinally extends over the endmost openings of the stent to the prosthetic valve component. McLean teaches that it is well known in the art that the interior skirt (140) of a stent longitudinally extends over the endmost openings of the stent to the prosthetic valve component (Figs. 11B-11D), for the purpose of providing the skirt with the size and orientation needed to guide blood flow and minimize leakage for a particular patient’s anatomy. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the skirt of Essinger, according to the teachings of McLean, in order to provide the skirt with the size and orientation needed to guide blood flow and minimize leakage for a particular patient’s anatomy.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essinger in view of Schraut et al. (US Pub. No. 2014/0277417; hereinafter Schraut).
Essinger discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite that the exterior skirt longitudinally extends over only the endmost openings of the stent. Schraut teaches that it is well known in the art that the exterior skirt of a stent longitudinally extends over only the endmost openings of the stent (Fig. 5G; para. 0069), for the purpose of providing the exterior skirt with the size and orientation needed minimize perivalvular leakage for a particular patient’s anatomy. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the skirt of Essinger, according to the teachings of Schraut, in order to provide the exterior skirt with the size and orientation needed minimize perivalvular leakage for a particular patient’s anatomy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774